


110 HR 6154 IH: To establish a pilot program to provide partial or full

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6154
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. LaTourette (for
			 himself, Mr. Tiberi, and
			 Mr. McCotter) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To establish a pilot program to provide partial or full
		  gasoline reimbursement for certain commuters and for other
		  purposes.
	
	
		1.Establishment of gasoline
			 reimbursement pilot program
			(a)Establishment of
			 pilot program
				(1)Grant program to
			 StatesThe Administrator of the Federal Highway Administration,
			 in consultation with the Secretary of Commerce, shall establish a 3-year pilot
			 program to provide States with grant funds to reimburse commuters for the cost
			 of gasoline for not more than 30 miles a day in accordance with this
			 section.
				(2)Grant
			 awardsThe Administrator
			 shall provide grant funds to a State based on the number of commuter vehicles
			 in such State using the attribution tables for the number of vehicle miles
			 traveled in each State to determine the number of commuting vehicles.
				(3)FormulaThe
			 administrator shall apportion funds to a State in a ratio that—
					(A)the total number
			 of commuting vehicles in each State; bears to
					(B)the total number
			 of commuting vehicles in all States.
					(b)Reimbursement
			 levelsExcept as provided in subsection (e), a commuter who
			 operates a commuter vehicle that has an estimated fuel economy rating by the
			 Environmental Protection Agency—
				(1)of less than 35
			 miles per gallon on the highway is eligible to receive from a State $0.04 per
			 mile, not to exceed 30 miles per day for not more than 5 days a week and 50
			 weeks a year; and
				(2)of 35 or more miles per gallon on the
			 highway is eligible to receive $0.05 per mile, not to exceed 30 miles per day
			 for not more than 5 days a week and 50 weeks a year.
				(c)Reimbursement
			 triggerReimbursement by a
			 commuter will only be available if the average cost of gasoline across the
			 country, as calculated by the American Automobile Association and reported in
			 the daily fuel gauge report, exceeds $2.75 per gallon and the State has
			 sufficient grant funds to provide such reimbursement.
			(d)Reimbursement
			 distributionEach State that receives a grant under this section
			 shall establish—
				(1)an application
			 process for eligible drivers to receive reimbursement; and
				(2)a
			 schedule for reimbursement for such drivers on a monthly or quarterly
			 basis.
				(e)Commuter
			 exceptionA commuter who receives any reimbursement for mileage
			 from an employer is not eligible to receive reimbursement from a State under
			 this section.
			(f)Non-commuter
			 reimbursementA senior driver and a driver who does not use a
			 commuter vehicle are eligible to receive reimbursement for up to 2,000 miles
			 per year for miles driven in the United States.
			(g)DefinitionsIn
			 this section, the following definitions apply:
				(1)AdministratorThe term Administrator means
			 the Administrator of the Federal Highway Administration.
				(2)CommuterThe
			 term commuter means an individual, not including an alien who is
			 unlawfully present in the United States, who uses a commuter vehicle as
			 transportation to and from a place of employment in the United States.
				(3)Commuter
			 vehicleThe term commuter vehicle means a passenger
			 vehicle, light truck, or sport utility vehicle if used as transportation to and
			 from a place of employment in the United States.
				(4)Eligible
			 driverThe term eligible driver means a non-commuter
			 described in subsection (e) and a commuter.
				(5)Senior
			 citizenThe term senior driver means a driver who is
			 65 years of age or older.
				(6)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 and Puerto Rico.
				(h)Reporting
			 requirements
				(1)Reports to
			 AdministratorBeginning not later than 180 days after the date of
			 enactment of this section and each year thereafter during the pilot program,
			 each State that receives funds under this Act shall submit a report to the
			 Administrator regarding implementation of the program.
				(2)Reports to
			 CongressBeginning not later than 180 days after the date the
			 Administrator receives a report under paragraph (1) and each year thereafter
			 during the pilot program, the Administrator shall submit a report to Congress
			 regarding the effectiveness of State gasoline reimbursement program, including
			 any recommendations for changes to the program.
				(i)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary for each of fiscal years 2008,
			 2009, and 2010.
			
